DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 10/03/2022 has been entered. Claims 1 and 7-8 have been amended; claims 14 and 16 have been canceled; and claims 17-18 have been newly added. Thus Claims 1-8, 10 and 13-16 are currently pending and are under examination. 

Examiner’s Note
	Amendment of claim 15 and applicant’s arguments with respect the objection to the specification as failing to provide a proper antecedent basis have been considered and were found persuasive. 

Withdrawn Rejection
	Claim 8 has been amended to comply with the written description by canceling “in one of the vapor phase and/or liquid phase with a base” from step (d) and thus the 112(a) rejection has been withdrawn.

Maintained Objection to the Specification
The specification stands objected to in a modified form as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 8 recites step f of “contacting the 2-chloro-2,3,3,3-tetrafluoropropane in the vapor phase with a base to effect dehydrochlorination to form 2,3,3,3-tetrafluoropropene”, whereas the specification fails to describe that the dehydrochlorination reactions of 2,3-dichloro-1,1,1-tetrafluoropropane and 2-chloro-2,3,3,3-tetrafluoropropane are conducted in vapor phase when base is used. The specification describes on page 12, lines 28-29 that the dehydrochlorination of 243db (2,3-dichloro-1,1,1-trifluoropropane) is performed in liquid phase by contacting the 243db with a strong base; and on page 15, lines 6-7 that dehydrochlorination of 244bb (2-chloro-2,3,3,3-tetrafluoropropane) may be conducted in liquid phase by contacting 244bb with strong base. Applicant is thus required to make the corrections.
For purpose of applying art, the aforementioned limitation will be interpreted as being conducted in “liquid phase with base or in vapor phase”.

The disclosure is newly objected to because of the following informalities: The compound identifier 243db has been indicated as being equivalent to 1,2-dichloro-3,3,3-trifluoropropene (page 10, line 20; page 11, lines 10, 12, 21 and 30; and page 12, line 3). However, the correct compound that corresponds to 243db is 2,3,-dichloro-1,1,1-trifluoropropane (see the rest of the specification and reaction schemes).  
Appropriate correction is required.
	NOTE: Applicant provided amendment to the specification with the intention of obviating the inconsistency of chemical name of compound identifier 243db however, the paragraph numbers set forth in the amendment do not reflect the text of the specification as filed. Applicant must provide amendment with page numbers and line numbers that are consistent with the specification as filed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 appears to further limit the dehydrochlorination steps of Claim 8, however, since Claim 8 sets forth three dehydrochlorination steps in vapor phase, it is unclear which vapor phase dehydrochlorination step Applicant is referring to.
Claim 15 recites the limitation “one of the liquid phase and vapor phase”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO2018048783A1 (WO’783 hereinafter, Published Mar. 15, 2018; cited in Office Action 05/18/2021) in view of Patent number CN102001912A (CN’912 hereinafter, Published Apr. 6, 2011; cited in IDS 11/16/2020; translation cited in Office Action 05/18/2021) and Patent application publication number US20110160498A1 (US’498 hereinafter; cited in Office Action 05/18/2021).
	Regarding claims 1 and 8, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with NaOH solution as a base to obtain a reaction mixture comprising 1,1,3-trichloropropene and 3,3,3-trichloropropene (see Fig. 1 for 113 selectivity).
	Regarding claims 1-2, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with NaOH solution as a base to obtain a reaction mixture comprising 1,1,3-trichloropropene (see Fig. 1 for 113 selectivity).
	Regarding claim 3, WO’783 teaches the product can be separated using different separation techniques ([0034]-[0035]).
	Regarding claims 1 and 8, WO’783 teaches in [0002] that chlorinated alkanes are useful intermediates for many products but fails to teach the production of 2,3,3,3-tetrafluoropropene from 1,1,3-trichloropropene by contacting 1,1,3-trichloropropene in vapor phase with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect the formation of 3,3,3-trifluoropropene, followed by conversion of 3,3,3-trifluoropropene to effect the formation of 2,3,3,3-tetrafluoropropene. However, these deficiencies are cured by CN’912 and US’498.

Regarding claims 1 and 8, CN’912 teaches in Example 1 ([0027]-[0028]) a method for producing 3,3,3-trifluoropropene by reacting 1,1,3-trichloropropene with hydrogen fluoride in gas phase and in the presence of chromium-based catalyst.
Regarding claim 4, CN’912 teaches in [0028] the use of HF at a ratio of HF/1,1,3-trichloropropene of 15:1 and since a high stoichiometric amount of HF is used in this process, unreacted HF would be present in the reaction product along with 3,3,3-trifluoropene. Hence, a skilled artisan would have been motivated to remove unreacted HF from the reaction product via known techniques such as distillation based on the difference of the boiling points of HF and 3,3,3-trifluoropropene (19.5 °C and -9.1±8.0 °C, respectively) with a reasonable expectation of success in recovering 3,3,3-trifluoropropene.
Regarding claim 5, CN’912 teaches in [0028] that the reaction is conducted at a temperature of 250 °C.
Regarding claims 6 and 10, CN’912 teaches in [0014] that the fluorination catalyst is one or more of fluorides (as instantly claimed halide) or oxyfluoride compounds such as chromium, aluminum, zinc, cobalt, magnesium, and indium.
Regarding claim 7, CN’912 teaches in [0028] that the selectivity for 3,3,3-trifluoropropene is 96.5%, hence since CN’912 teaches the same process as instantly claimed, it is anticipated that the selectivity of 96.5% of 3,3,3-trifluoropropene is maintained in a continuous reaction for at least 30 hours in CN’912. MPEP § 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, one of the listed catalysts in [0014] of CN’912 is chromium oxyfluoride, which is known to a skilled artisan as chromium oxide activated by hydrogen fluoride.
Regarding claims 8, 15 and 17-18, US’498 teaches in [0017]-[0022] a method for producing 2,3,3,3-tetrafluoropropene by contacting the 3,3,3-trifluoropropene with one or more additional reagents sufficient to effect formation of 2,3,3,3-tetrafluoropropene, 5wherein the step of contacting the 3,3,3- trifluoropropene with one or more additional reagents includes the steps of: contacting the 3,3,3-trifluoropropene in the vapor phase with chlorine gas at a temperature to effect formation of 2,3-dichloro- 101,1,1-trifluoropropane; contacting the 2,3-dichloro-1,1,1-trifluoropropane in liquid phase in the presence of base  or in vapor phase in the presence of catalyst ([0042]-[0046]); contacting the 2-chloro-3,3,3-trifluoropropene in the vapor 15phase, with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect formation of 2-chloro-2,3,3,3-tetrafluoropropane; and contacting the 2-chloro-2,3,3,3-tetrafluoropropane in the vapor phase with a base at a temperature sufficient to effect 20dehydrochlorination to form 2,3,3,3-tetrafluoropropene:

    PNG
    media_image1.png
    513
    592
    media_image1.png
    Greyscale

Furthermore, US’498 teaches in [0038] that all the above reactions can be carried out in series and liquid or gaseous phase.
US’498 teaches in [0002] that 2,3,3,3-tetrafluoropropene is a compound known for its properties as refrigerants and heat-transfer fluids, extinguishers, propellants, foaming agents, swelling agents, gaseous dielectrics, polymerization or monomer media, support fluids, abrasive agents, drying agents and fluids for energy production units. Thus, a skilled artisan would have been motivated to use the methods of US’498 in contacting the 3,3,3-trifluoropropene obtained by the combination of WO’783 and CN’912 with more than one reagent and would have a reasonable expectation of success in obtaining 2,3,3,3-tetrafluoropropene. 
Regarding claim 14, US’498 teaches that the dehydrochlorination reaction is conducted in the presence of HF and that the presence of HF leads to the direct production of 1233xf product ([0047]) and thus, even though silent, the formation of HFO-1233zd is necessarily suppressed in US’498 as instantly claimed.
	
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of synthesizing 2,3,3,3-tetrafluoropropene comprising the steps of Claims 1 and 8 in view of the combination of WO’783, CN’912 and US’498.

Response to Arguments
	Applicant argues that the 103 rejection is moot in view of the incorporation of claim 16 into claims 1 and 8.
	The examiner disagrees that the new limitation “a mixture which includes 3,3,3-trichloropropene and consists essentially of 1,1,3-trichloropropene” in claims 1 and 8 are incorporated from claim 16. None of the new limitation was presented in claim 16 and in fact the previous Office Action 07/27/2022 indicates that claim 16 is not examined for patentability due the claim being vague and indefinite (see page 10, 2nd para). Furthermore, the newly recited limitation in claims 1 and 8 has been addressed in the above rejection by indicating that WO’783 teaches the production of 3,3,3-trichloropropene in addition to 1,1,3-trichloropropene.
	In view of the foregoing, the claimed invention remains being obvious over the prior art of record.

Conclusion
Claims 1-8, 10, 13, 15 and 17-18 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1759